Citation Nr: 0334747	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  96-42 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial increased rating for a solid 
fibrous tumor mass on the plantar surface of the left foot 
(previously diagnosed as plantar fibromatosis), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from August 1980 to October 
1982.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  

The veteran's increased rating claim was previously before 
the Board, and in September 1997, July 1998, and March 2000 
remands, it was returned to the RO for additional 
development.  That development has been completed and the 
claim is once again before the Board for appellate review. 


FINDING OF FACT

The veteran's solid fibrous tumor mass on the plantar surface 
of the left foot disability is not shown to be moderately 
severe or to involve an area exceeding 12 square inches. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a solid 
fibrous tumor mass on the plantar surface of the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, 4.118, Diagnostic Codes 5284, 
7804 (2002); 38 C.F.R. § 4.71a, 4.118, Diagnostic Codes 5284, 
7804 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

In this case, the veteran's claim was filed in June 1995 and 
remains pending.  The United States Court of Appeals for 
Veterans Claims (the Court) held in Holliday v. Principi, 14 
Vet. App. 280 (2001) that the VCAA was potentially applicable 
to all claims pending on the date of enactment, citing Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) did not apply retroactively, and overruled both 
Holliday and Karnas to the extent that they allowed for such 
retroactive application and to the extent they conflict with 
the United States Supreme Court's and the Federal Circuit 
Court's binding authority.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  However, to the extent that the Kuzma case 
may be distinguished from the instant case because of the 
finality of the Board decision in Kuzma at the time of the 
November 2000 VCAA enactment date and because the current 
claim is still pending before VA, the Board finds that the 
provisions of the VCAA are applicable to this pending appeal.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a September 1995 letter and 
rating decision of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a June 1996 statement of the case and 
supplemental statements of the case issued in January 1999, 
April 2002, and December 2002, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  

In an August 2001 letter, the veteran was informed of VA's 
duty to obtain evidence on his behalf.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations or 
treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received. 

The Board concludes that the VCAA notification letter sent to 
the veteran in August 2001 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit Court has held that 
38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to 
the extent they provide a claimant "not less than 30 days" 
to respond to a VCAA notification letter because the 
regulations are contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  

In this case, the August 2001 letter requested a response 
within 60 days.  At the same time, however, more than one 
year has now passed since that notification was provided.  
Additional evidence received after the 60 days had expired 
include VA outpatient treatment records and VA examination 
reports, and the veteran was informed that such additional 
evidence had been added to the record and considered by the 
RO in his appeal.  There is no evidence that the veteran was 
misled by the time period provided in the August 2001 letter.  
Further, in connection with the April 2003 notification of 
the return of his case to the Board, the veteran was informed 
of the procedure by which he could still send additional 
evidence to the Board in connection with his appeal. 

Under the foregoing circumstances, the Board considers the 
duty to notify has been met.  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  VA outpatient treatment records have been received 
and the veteran was provided with VA examinations in November 
1998 and March 2002.  

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  


B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; VA outpatient 
treatment records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The veteran is currently assigned a 10 percent disability 
rating for a solid fibrous tumor mass on the plantar surface 
of the left foot under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2002).  Diagnostic Code 7819 provides 
that benign skin growths should be rated, by analogy, as 
scars, disfigurement, etc.  The regulations pertaining to 
scars include 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  
The veteran now contends that his left foot disorder is more 
disabling than previously evaluated, and he has appealed for 
an increased rating.  

Under prior law, Diagnostic Code 7803 provided a 10 percent 
disability rating for superficial scars that were poorly 
nourished with repeated ulceration.  See 38 C.F.R. § 4.118 
(2002).  Diagnostic Code 7804 assigned a 10 percent 
disability rating was assigned for scars, superficial, 
tender, and painful on objective demonstration.  Id.  
Diagnostic Code 7805 provided that "other" scars should be 
rated on limitation of function of the part affected.  Id.  
Diagnostic Code 7800 (disfiguring scars of the head, face, 
and neck), Diagnostic Code 7801 (third degree burn scars), 
and Diagnostic Code 7802 (second degree burn scars) are not 
for application in the present case.  Id.  

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was notified of this regulatory change in a September 
2003 letter.  Accordingly, the Board will review both the 
pre- and post-August 30, 2002 rating criteria to determine 
the proper evaluation for the veteran's left foot disability.  
VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Under the new criteria, Diagnostic Code 7801, the criteria 
for rating scars other than head, face, or neck, that are 
deep or that cause limited motion, assigns a 10 percent 
disability rating for an area or areas exceeding 6 square 
inches.  A 20 percent rating is assigned for an area or areas 
exceeding 12 square inches.  A 30 percent rating is warranted 
for an area or areas exceeding 72 square inches, and a 40 
percent rating is assigned for an area or areas exceeding 144 
square inches.  See 38 C.F.R. § 4.118 (2003).  Diagnostic 
Code 7802 assigns a 10 percent disability rating for scars, 
other than the head, face, or neck, that are superficial and 
that do not cause limited motion and have an area or areas of 
144 square inches or greater.  Id.  Diagnostic Code 7803 
assigns a 10 percent disability rating for unstable, 
superficial scars.  Id.  Diagnostic Code 7804 provides a 10 
percent disability rating for superficial scars that are 
painful on examination.  Id.  Diagnostic Code 7805 provides 
that "other" scars should be rated on limitation of 
function of the part affected.  Id.  Diagnostic Code 7800 
(disfigurement of the head, face, or neck) is not for 
application in the present case.  Id. 

Pursuant to Diagnostic Code 7805, requiring the disability to 
be rated on the limitation of function of the part affected, 
Diagnostic Code 5284, sets forth the criteria for rating 
"other" foot injuries.  Under those provisions, a 10 
percent disability rating is assigned for a moderate foot 
injury.  A 20 percent rating is assigned for a moderately 
severe foot injury.  A 30 percent rating is assigned for a 
severe foot injury.  See 38 C.F.R. § 4.71a (2003). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran's service medical records reflect that in October 
1981, he complained of a painful knot on the plantar surface 
of his left foot.  It was noted that he had a firm and mildly 
tender nodule on the plantar surface underlying the first 
metatarsal.  He was diagnosed with a plantar fascia module of 
the left foot.  In July 1982, he underwent an excision of the 
nodule.  The nodule measured 2 cm. in diameter and was 
characterized as plantar fibromatosis.  The report indicated 
that the lesion appeared to be incompletely excised and that 
it could recur locally.  At separation in September 1982, it 
was noted that the veteran had a nodule removed from his left 
foot that had no complications, no sequelae.  

VA outpatient treatment records dated June 1995 to July 2002 
reflect that the veteran sought treatment for a "cyst" on 
his left foot.  In July 1995, he complained of left foot pain 
and swelling.  An examination revealed a 3 cm. x 4 cm. 
raised, tender lesion on the left foot.  He was provisionally 
diagnosed with an epidermal occlusion cyst.  In March 1998, 
the veteran's left foot plantar mass was noted as being 
slightly fixed to the underlying soft tissue and measuring 3 
cm. x 3 cm.  

In August 1996, the veteran reported having problems standing 
for long periods of time.  He also indicated that he had 
sharp pains where the lesion had been removed from his left 
foot.  

At his November 1998 VA examination, the veteran stated that 
he could walk one half to one mile in length, but stated that 
he could not stand for very long due to his service-connected 
left foot and back disabilities.  The examiner observed that 
the veteran had an antalgic gait favoring his left side.  It 
was noted that he everted his foot to take pressure off the 
lesion on the medial surface of his left foot.  He was able 
to stand with his feet and hips even.  He was also able to 
walk on his heels and toes, though he had some difficulty.  
Upon examination, a 11/2-inch diameter lesion was seen on the 
plantar surface of the left foot near the distal end of the 
longitudinal arch.  It was discolored and moderately tender.  
The examiner commented that the lesion was consistent with a 
plantar fibromatosis, though a bit unusual in appearance for 
a plantar fibromatosis.  The veteran was ultimately diagnosed 
with a solid fibrous tumor mass on the plantar surface of the 
foot.  

A November 1998 X-ray showed a small bunion at the head of 
the first metatarsal.  No other abnormalities were observed.  

At his March 2002 VA examination, the veteran complained that 
the mass on the bottom of his left foot had gotten larger and 
had increased in pain over the prior several years.  It was 
noted that he had been treated with a variety of shoe inserts 
with essentially no relief.  The veteran reported that he was 
in constant pain, with the least amount of pain being a four 
on a scale of ten.  He reported that the pain increased with 
weight bearing and that the area around the mass was sore to 
the touch.  He also reported swelling.  Upon examination, the 
mass measured 3.5 cm. x 5.5 cm. and was characterized as 
being soft with some small nodularities on the proximal edge 
of the arch of the left foot at the mediolateral border of 
the plantar surface.  While the veteran complained of some 
pain with pressure over the entire plantar surface of the 
left foot, he asserted that there was more pain at the edges 
of the mass.  The bottom of the mass had "shiny" skin and 
was slightly hyper-pigmented when compared to the surrounding 
skin.  There was no obvious edema on the remainder of the 
plantar surface of the foot.  The veteran was ultimately 
diagnosed with plantar fibromatosis of the left foot with 
residuals.  

After applying the above criteria to the facts of this case, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's left foot disorder.  As such, the appeal is 
accordingly denied.

The Board recognizes that the veteran is currently assigned a 
10 percent disability rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001) for painful, tender, and 
superficial scars on objective demonstration.  Under both the 
"old" and "new" criteria set forth in Diagnostic Codes 
7802, 7803, and 7804, a 10 percent disability rating is the 
highest rating available.  As such, those regulations do not 
provide the veteran with a rating in excess of 10 percent for 
his left foot disability.  

The Board has also considered the veteran's disability under 
Diagnostic Code 7801, in effect after August 30, 2002; 
however, that regulation does not provide the veteran with an 
increased disability rating for his current symptomatology.  
As stated previously, a 20 percent disability rating requires 
that the veteran have a scar located somewhere other than the 
head, neck, or face that is deep or that causes limited 
motion.  In addition, the scar must be in an area or areas 
exceeding 12 square inches.  In March 2002, at its reported 
largest, the veteran's left foot mass measured 3.5 cm. x 5.5 
cm.  Such a measurement does not warrant a rating in excess 
of 10 percent under Diagnostic Code 7801. 

Finally, the veteran's left foot disability does not warrant 
a rating in excess of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, for other foot injuries.  An increased 
rating under that regulation requires that the foot injury be 
"moderately severe" or "severe."  The objective medical 
evidence of record has not shown that the veteran's left foot 
disability is more than "moderately" disabling.  In 
particular, in November 1998, the veteran asserted that he 
was able to walk one half to one mile.  In addition, he 
stated that it was both his foot and back disorders that 
caused problems when standing for extended periods of time.  
An X-ray conducted in November 1998 showed no abnormalities 
of the foot, other than a bunion located on the first 
metatarsal.  Moreover, in March 2002, while the veteran 
reported pain and swelling in his left foot, he did not 
report significant functional limitations such that his foot 
disability would be considered "moderately severe."  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board has considered the 
veteran's left foot symptomatology as set forth above; 
however, a rating in excess of 10 percent is also not 
warranted on the basis of functional loss due to pain, 
weakened movement, excess fatigability, or pain on movement.  
Such elements are not supported by adequate pathology such 
that would warrant a rating higher than that currently 
assigned.  Therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been considered, but they do not provide a basis 
for an increased rating under these circumstances.  

Accordingly, the Board finds that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's left foot disability and the claim is denied.  

C.  Extraschedular consideration

In the June 1996 statement of the case, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service-connected left foot disability.  Since this 
matter has been adjudicated by the RO, the Board will 
consider the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  
See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his left foot disability has 
resulted in marked interference with employment so as to 
render impracticable the application of the regular schedular 
standards.  In addition, the veteran has not presented 
evidence to show that he has been hospitalized after service 
due to his left foot disability.  While the veteran has 
asserted that his left foot has pain, tenderness, and some 
impairment, such impairment is contemplated in the 10 percent 
disability rating that has been assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, the veteran's service-connected left foot 
disability does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003).  Accordingly, an extraschedular 
evaluation is not warranted.


ORDER

A rating in excess of 10 percent for a  solid fibrous tumor 
mass on the plantar surface of the left foot is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



